GOLDTHWAITE, J.
There is a large class of cases in which parties are permitted to be sworn, but the relaxation of the general rule does not seem to have been extended beyond the proof of circumstances necessary to authorize the admission of secondary evidence. The loss of an original paper, or the service of notice to take depositions are illustrations of the class. [Cowan and Hill’s notes, 2 Phil. Ev. 138.] In the present case the defendant’s guilt by the statute is made to depend upon the fact of holding oyer after a written notice to deliver the possession — consequently there is no ground to suppose that the proof of notice is similar to that required to be given when a deposition is taken.
The statute says, if any tenant, &c. shall wilfully and without force hold over, &c. after demand and notice, in writing &c., such persons shall be guilty of an unlawful detainer. The guilt consists then entirely in holding over after a demand and notice *172in writing, and being the essence of the offence, it cannot be proved by the adverse party. It was erroneous therefore to permit the plaintiff to give evidence by his own oath of the fact of notice.
2. Our statute with respect to forcible entry and detainer, seems to contemplate three distinct separate offences, all of a kindred nature.
The first is a forcible entry; the second an entry without force, but holding the possession by force, by menaces, or by exciting fear of danger; the third is a lawful or peaceable entry, but the possession is kept unlawfully and with force, menaces, &c. — and this last is called a forcible detainer merely. [Digest, 202, §1, 2, 3.]
The particular offence of which the plaintiff complains, is provided for by a distinct section of the same act, which is in these terms: “ If any tenant or tenants, for term of life or lives, year or years, or other person or persons, who are or shall be in possession of any lands, tenements or hereditaments, by, from, or under, or by collusion with such tenant or tenants, shall wilfully and without force, hold over any lands, &c. after demand and notice in writing, given for the delivery of the possession thereof, by his, her, or their landlord, lessor or lessors, or the person or persons to whom the remainder or reversion of such lands, &c. shall belong, his, her or their agent, &c. thereunto lawfully authorized, then such person or persons so holding over, shall be guilty of an unlawful detainer.” [Ib, 203, §5.]
This is the only part of the statute which defines the offence described in the complaint, and it is evident it cannot exist unless the defendant is a tenant, holding over, or is in possession under or by collusion with such a tenant.
In all other cases arising under the act, the aggressor is guilty of either a forcible entry, a forcible entry and detainer, or of a forcible detainer merely. The defendant then, very properly insisted that it was necessary to show that he occupied the possession in the manner described by the statute; but in the charge requested, he seems to have considered that the plaintiff of necessity should have been his landlord, a matter which is excluded by the very terms of the act, which gives the remedy equally to the remainder man or the owner of the *173reversion. In this view the magistrateT"correctly£refused the charge, for it may be that there was evidence to show”that the complainant was the owner of the reversion.
Without examining all of the matters presented on the record, we are satisfied that the Justice of the Peace erred in admitting the plaintiff to give evidence, and consequently the judgment of the Circuit Court reversing the case, is free from error, and is affirmed.